I concur in the opinion and judgment, in so far as the affirmance as to all the appellants except Pope  Talbot is concerned.
I dissent from that portion of our judgment which reverses the judgment of the superior court as to appellant Pope 
Talbot. It seems clear to me that, upon the facts stated in the opinion as to the claim of such appellant, the superior court correctly held that the cause of action for enforcement of the lien was barred by the provision of section 1190 of the Code of Civil Procedure. The lien of that claimant was fully perfected by the first filing, that of November 9, 1912, and, by express provision of the section, the property subject thereto was absolutely freed therefrom by the failure to commence enforcement proceedings in the proper court within ninety days thereafter. That our statute, as held in Hughes Mfg. etc. Co.
v. Hathaway, 174 Cal. 44, (161 P. 1159], authorizes a lien claimant to select any one of several events as equivalent to the completion, within a certain time from which he must perfect his lien by filing his claim, appears to me to be altogether immaterial to the question here involved. Of course, as there held, he may select, at his option, any one of the events so prescribed. But he has only one lien. And when, whatever selection as to date of completion he may make, he has perfected that lien by the filing of a proper claim, the statute (Code Civ. Proc., sec. 1190), begins to run against the lien itself, rendering it ineffectual for any purpose at the *Page 417 
expiration of ninety days in the event that no action is instituted within that time for its enforcement.